Holmes, J.,
concurring in part and dissenting in part. I concur with the majority opinion as it affirms the court of appeals relative to Alert and Murdock. I also concur in that portion of the opinion which affirms the court of appeals relative to Levinson’s.
However, I dissent from the majority opinion in its affirmance of the court of appeals relative to Awning, except as to the claim of intentional infliction of emotional distress. With respect to Awning, the motion for summary judgment, as granted by the trial court, should have been affirmed, in that this company had rendered services in adding a lengthening panel to the fireman’s coat, and had not supplied a product to the city for the use of its fireman.
Moyer, C.J., concurs in the foregoing opinion.